Citation Nr: 0206018	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  01-10 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




REMAND

The veteran had active service from June 1965 to June 1968.  
He died in February 1994, and the appellant is his surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of December 2000 
which denied service connection for the cause of the 
veteran's death.  In her substantive appeal received in 
November 2001, she requested a hearing before a member of the 
Board to be held at the RO.  

The Board must remand this case to the RO for purposes of 
arranging a Board hearing at the RO.  38 U.S.C.A. § 7107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 19.75, 19.76, 20.703, 
20.704 (2001).  Accordingly, the case is remanded to the RO 
for the following action:

The RO should arrange for a hearing to be 
held before a member of the Board, to take 
place at the RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


